Opinion issued May 7, 2009

	corrected

 







In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01060-CR
NO. 01-07-01061-CR



EDDIE JERMAINE JOHNSON, Appellant

v.

THE STATE OF TEXAS, Appellee



On Appeal from the 412th District Court  
Brazoria County, Texas
Trial Court Cause Nos. 54,691 & 54,693



MEMORANDUM OPINION
	Appellant, Eddie Jermaine Johnson, was charged with burglary of a habitation (1)
and aggravated robbery (2) in trial court cause number 54,691 (3) and aggravated assault
on a public servant (4) in trial court cause number 54,693. (5)  In each cause, the trial court
set bail at $300,000.  Appellant filed an application for writ of habeas corpus
requesting bond reduction.  The trial court granted appellant's request and reduced
bail to $150,000 for the burglary and robbery offenses, and $75,000 for the
aggravated assault offense.  In two points of error, appellant argues that the trial court
(1) erred when it overruled appellant's hearsay objection to the admission of the
State's evidence and (2) abused its discretion when it reduced bail in both causes to
unreasonable amounts.   
	The State has filed motions to dismiss the appeals on the basis that appellant
has been acquitted of the charged offenses.  Appellant has not filed a response.
	We grant the State's motion to dismiss and dismiss the appeal as moot.  
PER CURIAM

Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  See Tex. R. App. P. 47.2(b).
1. See Tex. Penal Code Ann. § 30.02 (Vernon Supp. 2008).
2. See Tex. Penal Code Ann. § 29.03 (Vernon Supp. 2008).
3. Appellate court cause number 01-07-01060-CR.
4. See Tex. Penal Code Ann. § 22.02 (Vernon Supp. 2008).
5. Appellate court cause number 01-07-01061-CR.